PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/327,121
Filing Date: 21 Feb 2019
Appellant(s): UNNEBÄCK, Joakim



__________________
Jerome DeLuca
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 30, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellants’ argument, that Jones (US 3,233,558) is non-analogous art, is not persuasive.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Jones is in the same field of endeavor of open-top vehicles for carrying bulk material.  Furthermore, Jones is reasonably pertinent to the problem of minimizing spillage while continuously loading multiple vehicles with bulk material.
Appellants’ argument, that Baker (US 6,578,925 B1) is non-analogous art, is not persuasive.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Baker is in the same field of endeavor of open-top vehicles for carrying bulk material.  Furthermore, Baker is reasonably pertinent to the problem of automating the movement of such vehicles.
Appellants’ argument, that modifying the rail-based device of Jones with the road-based wheels of Baker would make Jones’s device unsuitable for operating on rails, is not persuasive.  The device of Jones, modified with the propulsion means of Baker, would be operable for the intended purpose of receiving a continuous stream of bulk material while minimizing spillage.  Additionally, the device would be operable in areas without rails as stated in the last 4 lines of the prior art rejection of claims 1 and 7.

Appellants’ argument, that modifying the device of Jones with the propulsion means of Baker requires that the resultant wheels are either in the position disclosed in Jones (making the vehicle unstable) or in the position disclosed in Baker (interfering with the overlapping beds), is not persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  It is within the level of ordinary skill in the art to incorporate the wheels of Baker into the Jones reference in a suitable way:  with a long enough wheelbase to stably support the vehicle, but short enough to not interfere with the overlapping feature of Jones.  Furthermore, the Appellant has not provided sufficient evidence of criticality of this dimension.
Appellants’ argument, that the prior art does not teach arranging the plurality of working machines in a loading configuration in which the circumference projections of the plurality of working 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN SNELTING/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        /ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.